The Honorable Morril Harriman State Senator, District 7 522 Main Street Van Buren, Arkansas 72956
Dear Senator Harriman:
This is in response to your request for an opinion request for an interpretation of Ark. Stat. Ann. § 80-1251 (Repl. 1980) which addresses minimum sick leave for teachers of public school districts. Ark. Stat. Ann. § 80-1251 (Repl. 1980) provides as follows:
  Each school district in the State shall provide sick leave for each of its teachers at a minimum rate of one (1) day per month or major portion thereof that the teacher is contracted, at full pay. After the effective date [July 28, 1971] of this Act, such leave shall be in force beginning with the first day of the first school term for which each teacher is employed. Provided, if a teacher resigns or leaves his teaching position for any reason before the end of the school term, the employing district may deduct from his last pay check full compensation for any days earned. A teacher shall be entitled to such leave only for reasons of personal illness or illness in his immediate family.
Your opinion request asks for guidance on what a definition of "month" should be and how many days of sick leave a teacher would be entitled to in a school year beginning August 20th and ending June 9th.
Obviously, the first sentence of Ark. Stat. Ann. § 80-1251 is the only portion thereof pertinent to your inquiry, that is, how to interpret "one (1) day per month or major portion thereof." There appear to be three possible approaches to your inquiry.
First, it could be argued that the time periods from August 20th to August 31st and June 1st to June 9th are not major portions of a month and not to be included in calculations of sick leave time. Thus, under this approach teachers would accumulate only nine sick leave days for the nine full months worked from September through May.
A second interpretation would be to combine the time periods from August 20th through August 31st and June 1st through June 9th and come up with 21 days which together could be considered a major portion of a tenth month. This would entitle school teachers to a tenth day of sick leave.
The third approach would be to view the first month as running from August 20th until September 20th and continuing in this manner until May 20th. The time period from May 20th to June 9th would obviously constitute a major portion of an additional month entitling teachers to a tenth day of sick leave.
Whether the logic of the second or third approach is decided upon, it is the opinion of this office that Ark. Stat. Ann. § 80-1251 (Repl. 1980) should be interpreted in a manner that provides teachers with a day of sick leave for each month or thirty-day period or major portion thereof in which they worked. Thus, it is the opinion of this office that the school teachers in the contract period described would be entitled to ten sick leave days.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General C. Randy McNair III.
Sincerely,
STEVE CLARK Attorney General
JSC:CRM:jk